Citation Nr: 0110887	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for rheumatic heart 
disease, currently rated as 30 percent disabling.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to April 
1957.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which continued the veteran's service 
connected rheumatic heart disease at a 30 percent evaluation; 
and a September 2000 decision by the RO that denied the 
veteran entitlement to a total rating based on individual 
unemployability.


REMAND

The veteran and his attorney contend that an increased rating 
is warranted for his service-connected rheumatic heart 
disease, currently evaluated as 30 percent disabling, and 
that he should be awarded a total rating based on individual 
unemployability due to his service-connected disabilities.  
The Board notes that, in addition to his rheumatic heart 
disease, the veteran is service connected for otitis externa 
of the left ear, evaluated as noncompensably disabling.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In this case, the Board finds that additional development is 
warranted with respect to each of the claims on appeal.  

As to an increased rating for rheumatic heart disease, the 
Board notes that the VA examination of March 2000 was 
incomplete.  Specifically, the veteran was unable to complete 
the stress test, which is critical in the determination of 
what level of disability the veteran suffers.  Hence, the 
record does not contain sufficient findings to properly 
evaluate that disability, and further examination of the 
veteran is warranted.  During such examination, the should be 
encouraged to complete the stress test, if at all possible, 
so that a more accurate picture of the veteran's disability 
may be obtained.  The examiner should also, if feasible, 
distinguish the symptoms due to the veteran's service 
connected rheumatic heart disease, from those distinguishable 
from cardiovascular and other nonservice-connected 
disability.  

As regards the veteran's claim for a TDIU, the Board notes 
that a total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  
The medical evidence of record clearly indicates that the 
veteran suffers from numerous medical conditions.  
Specifically, the veteran has been diagnosed with such 
ailments as gout, arthritis, coronary heart disease, chronic 
obstructive pulmonary disease (COPD), and severe depression.  
A social security decision of record dated September 1987 
found that the veteran was unable to work due to his 
depression.  A letter from Patricia H. Vanover, M.D., dated 
March 1985, indicates that, in her opinion, the veteran was 
permanently and totally disabled due to his organic heart 
disease, and COPD, and that it was highly unlikely that the 
veteran's condition would ever permit him to obtain gainful 
employment in the future.  As noted, the veteran underwent VA 
examination in March 2000; however, the report of that 
examination does not contain any opinion as to the veteran's 
employability.

Thus, the record does not include an opinion as to whether, 
notwithstanding the existence of any other disability, the 
veteran's service-connected heart and ear disabilities 
(either individually or in concert) render him unable to 
obtain or retain substantially gainful employment.  As the 
veteran is already undergoing a cardiovascular evaluation to 
obtain findings pertinent to that disability (his highest 
rated service-connected disability), that examiner should 
also offer an opinion as to whether the veteran's service-
connected disabilities render him unemployable.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claims  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to include any from VA medical 
facilities.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding medical records from any other source(s) or 
facility(ies) identified by the veteran, as well as undertake 
any other indicated development.  

As a final point, the Board acknowledges that, in Feburary 
2001, within the 90-day period following the December 2000 
notification of the certification of the veteran's appeal to 
the Board, the veteran's attorney submitted additional 
evidence (consisting of various lay statements and recent 
medical records) directly to the Board.  At that time, the 
attorney indicated that the veteran waived RO jurisdiction of 
any records not previously before the RO, citing to 38 C.F.R. 
§ 20.1304.  The Board finds, however, that because the 
matters on appeal are being remanded for the other reasons 
noted above, the recently submitted evidence should also 
initially be considered by the RO, along with the other 
evidence of record, in adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following development:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  Following the receipt of all evidence 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a comprehensive VA 
cardiovascular examination to determine 
the current severity of his rheumatic 
heart disease.  All indicated testing in 
this regard should be accomplished and 
all findings should be reported in 
detail.  The complete claims folder, 
including a copy of this remand order, 
MUST be reviewed by the examiner.  
Following examination of the veteran and 
review of the claims folder, the 
physician should comment as to the 
following: (a) whether the veteran has 
had more than one episode of acute 
congestive heart failure in the past year 
due to his service connected heart 
disability; or (b) based on exercise 
testing, whether a workload of greater 
than 3 METs (metabolic equivalent) but 
not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope due to his service connected 
heart disability; or (c) whether there is 
evidence of left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent due to his service connected 
heart disability.  If a laboratory 
determination of METs cannot be done for 
medical reasons, the examiner must 
estimate the level of activity, expressed 
in METs and supported by specific 
examples such as slow stair climbing or 
shoveling snow, that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
The examiner should also offer an 
opinion, with respect to the veteran's 
service-connected disabilities of 
rheumatic heart disease and otitis media, 
as to whether it is as least as likely as 
not that these service-connected 
disabilities (either individually or in 
concert) render the veteran unable to 
obtain or retain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate these 
claims on appeal in light of all 
pertinent evidence (to specifically 
include all that added to the record 
since the issuance of the last 
supplemental statement of the case on the 
matters on appeal) and legal authority.  
The RO must provide adequate reasons and 
bases for its determinations.

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his attorney an 
appropriate supplemental statement of the 
case, and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




